   Case 20-12225-elf              Doc 16-2 Filed 06/26/20 Entered 06/26/20 09:41:11                    Desc
                                     Certificate of Service Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Arelis A. Pizarro-Williams
       Antonie S. Williams                                                           CHAPTER 7
                               Debtor(s)

Quicken Loans, LLC fka Quicken Loans Inc.
                             Movant
               vs.                                                               NO. 20-12225 ELF

Arelis A. Pizarro-Williams
Antonie S. Williams
                                    Debtor(s)
                                                                                11 U.S.C. Section 362
Robert H. Holber Esq.
                                    Trustee

                                              CERTIFICATE OF SERVICE

             I, Rebecca A. Solarz, attorney for Movant do hereby certify that true and correct copies of
     the foregoing Motion of Quicken Loans, LLC fka Quicken Loans Inc. for Relief From Automatic
     Stay and NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE have been
     served on June 26, 2020, by first class mail, and/or electronic means upon those listed below:

     Debtor(s)                                              Trustee
     Arelis A. Pizarro-Williams                             Robert H. Holber Esq.
     112 Central Avenue                                     41 East Front Street (VIA ECF)
     Morrisville, PA 19067                                  Media, PA 19063

     Antonie S. Williams                                    Office of the US Trustee
     112 Central Avenue                                     200 Chestnut Street, Suite 502 (via ECF)
     Morrisville, PA 19067                                  Philadelphia, PA 19106

     Attorney for Debtor(s)
     Brad J. Sadek, Esq.
     1315 Walnut Street
     Suite 502
     Philadelphia, PA 19107

                                                        /s/ Rebecca A. Solarz, Esquire
                                                        Rebecca A. Solarz, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322
                                                        Fax: (215) 627-7734
                                                        Attorneys for Movant/Applicant
     Date: June 26, 2020
